WEST, Judge,
dissenting.
Respectfully, I dissent. When there is an apparent conflict between statutes, it is the duty of the court to harmonize the interpretation of the law so as to give effect to both statutes, if possible. Ledford v. Faulkner, Ky., 661 S.W.2d 475 (1983). In my view, the more correct interpretation of the two (2) statutes allows them to be harmonized so as to give meaning to both. KRS 416.620(5) allows six percent (6%) interest on the increase or decrease from the commissioner’s award (if the landowner has withdrawn that sum and therefore had the use of it) from the date of taking until entry of the final judgment after the jury’s determination of just compensation. The amount of the final judgment is the difference between the commissioner’s award and the jury’s verdict plus accrued interest at the rate of six percent (6%). If the difference exceeds the commissioner’s award, the judgment is in favor of the landowner; if the difference is less, the judgment is in favor of the condemnor. After that final judgment is entered, it should bear interest at the rate of twelve percent (12%) in accordance with KRS 360.-040.
By treating the statutes as addressing interest which may accumulate during two (2) different periods, i.e., KRS 416.620(5) from the interlocutory decree to final judgment and KRS 360.040 from final judgment until satisfaction, the statutes are not in conflict and each can be given effect.
I would, therefore, reverse the circuit court’s award of six percent (6%) interest and remand with directions to amend the judgment to reflect that interest in accordance with KRS 360.040 be awarded from the date of final judgment until paid.
REYNOLDS, J., joins in this dissent.